This case was affirmed at a former day of this term, and appellant has filed a motion for rehearing insisting that the court erred in holding that the trial court did not err in failing to submit the issue of self-defense. In the motion for rehearing it is said that we were in error in holding that appellant had no legal right to the horse, in that the evidence fails to show that defendant had any knowledge or information that deceased had any right to the horse. If such was the record there would be strength in the contention, but unfortunately for defendant the record does disclose that he knew it was deceased's horse. Lizzie Fleeks, a witness for the State, testifies that when she and deceased rode up to appellant's house, that Corrie *Page 155 
Hopkins, who was keeping house for appellant, told deceased that appellant was over at Bill Millers, and that he (appellant) "must be riding your (deceased) horse." Thus it is shown that his housekeeper knew it was deceased's horse. The witness further says that after deceased got the horse he gave the following message to Corrie for appellant: "You tell Green I say don't bother my horse no more, for it is my horse, and I will go down with him." Appellant says he got this message prior to the killing. Green Lovelady, a witness for defendant, testified: "Deceased was telling me that he owed Mr. Moore for the horse, and that Green Burton and Corrie Hopkins was telling lies to Mr. Moore and Mr. Moore was telling them to get the horse and bring it to him." Defendant himself when asked "what horse did you ride — Nelson's horse?" testified, "I reckon it was his horse. . . . I understand that Nelson Hathorne had possession of that horse prior to that time I had seen him riding the horse. I recognized the horse as being the horse that Nelson had formerly used." He says that Corrie told him that Nelson (deceased) had said for him to "tell him that he had got his horse." He says that Tom Bryant and others informed him that Nelson had gotten the horse, and left him word not to bother the horse or there would be trouble. The record as a whole conclusively proves that appellant knew that the horse belonged to Nelson Hathorne, the deceased, and this being true, the motion for rehearing is overruled.
Overruled.
Davidson, Presiding Judge, not sitting.